UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7095


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01044-RBH-1; 4:11-cv-02488-RBH)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond      Chestnut    appeals     from     the   district   court’s

order denying his motion for an extension of time to note his

appeal from the order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.           Because Chestnut failed to file the

motion for an extension of the appeal period within the time

allowed    under    Fed.    R.   App.    P.    4(a)(5),     the   district   court

properly denied the motion.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.                Chestnut’s motions for

a copy of the Federal Rules of Criminal and Civil Procedure, for

appointment of counsel, and for bail or release pending appeal

are denied.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court     and   argument     would   not   aid   the   decisional

process.

                                                                         DISMISSED




                                         2